Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1-20  have been examined in this application.  This communication is the first action on merits.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites “where the liner is formed in the shape of a neck bolster”. As such it is unclear as to the shape of the liner, as neck bolster may assume various shapes. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “an envelope connected to an inner surface of the liner”. Similarly claim 4 recites “The pillow of claim 3, where the envelope is connected to an inner surface of the liner.” As such claim 4 fails to further  limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3—7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1618377 A to Ishibashi (Ishibashi hereafter).
As per claim 1, Ishibashi teaches A pillow (see 3—Fig.2) comprising: a liner (see 301—Fig.2) that forms an enclosure (see 302—Fig.2); a fill (see 4—Fig.2) that is located within the enclosure of the liner (see page 5 “the pillow 4 into a pillow containing part 302"), the fill deforming to provide support when the pillow is used (see page 6"Moreover, the pillowcase 3 in pillow 4 can choose the favorite hardness, height of the pillow material."); an herbal mixture, located within the enclosure of the liner, (see page 6"adding felon herb particles 21 generated by the fragrance effect to produce a multiplied effect, can obtain a comfortable sleep")
Note: The examiner considers the element added to element 4 element (21)  as the herbal mixture

the herbal mixture providing an aroma to the user when the pillow is used (see page 6: "felon herb fragrance adding felon herb particles 21 generated by the fragrance effect to produce a multiplied effect, can obtain a comfortable sleep").
As per claim 3, Ishibashi teaches the pillow of claim 1 further comprising: an envelope (see annotated 305—Fig.2)

    PNG
    media_image1.png
    416
    723
    media_image1.png
    Greyscale

 connected to an inner surface of the liner (see page 5"the pillow inner body 301, two sides thereof are provided with partition 305. partition 305 formed in the cover main body 301 near each end of the long side direction so as to separate the space to the inside from the opening"), the envelope providing a second enclosure (see 303—Fig.2); a sachet located within the second enclosure (see 2—Fig.2sachet within second enclosure 303), the herbal mixture located within the sachet (see 21—Fig.2).
As per claim 4, Ishibashi teaches The pillow of claim 3, where the envelope is connected to an inner surface of the liner (see page 5"the pillow inner body 301, two sides thereof are provided with partition 305. partition 305 formed in the cover main body 301 near each end of the long side direction so as to separate the space to the inside from the opening").
As per claim 5, Ishibashi teaches The pillow of claim 3, where the envelope is formed from two flaps of material (see annotated 305—Fig.2) and a portion of the liner adjacent to the two flaps of material (see annotated Fig. 2 above).
As per claim 6, Ishibashi teaches The pillow of claim 5, where the envelope includes a closure (see 304—Fig.2).
As per claim 7, Ishibashi teaches The pillow of claim 3, where the sachet includes a sachet shell (see page 5 "felon herb granule containing body 2 formed by non-woven fabrics bag-shaped,") configured to allow the aroma from the herbal mixture to be dispersed from the sachet while maintaining the herbal mixture within the sachet (see page 7 "felon herb particles holding bodies 2 filled with herb granules 21, and seal the opening to prevent overflow.").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8,9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1618377 A to Ishibashi.
As per claim 2, Ishibashi teaches the pillow of claim 1.
Ishibashi as shown in the embodiment of Fig.2 does not explicitly teach where the herbal mixture and fill are mixed together within the enclosure of the liner.
However, in an alternative embodiment of Fig.1 teaches, where the herbal mixture and fill are mixed together within the enclosure of the liner (see page 4 "the pillow main body 101 is formed into a bag shape, the felon herb particles mixed in wherein 21 and hull 22, then the opening suture").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the alternative embodiment (Fig.1) of  Ishibashi  with the motivation of providing a fragrance effect while simultaneously providing a pillow with cushioning properties (see page 4 paragraph 12 & 13).
As per claim 8, Ishibashi teaches the pillow of claim 3.
Ishibashi as shown in the embodiment of Fig.2 does not explicitly teach where the sachet includes a sachet closure.
However, in an alternative embodiment of Fig.4 teaches  The pillow of claim 3, where the sachet includes a sachet closure (see 613—Fig.4).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the alternative embodiment (Fig.4) of  Ishibashi  with the motivation of to allow the user to open and close the sachet in order to replace the herbal mixture within (see page 7 paragraph 9).
As per claim 9, Ishibashi teaches the pillow of claim 1.
Ishibashi as shown in the embodiment of Fig.2 does not explicitly teach a pillowcase, the liner being disposed within the pillowcase.
However, in an alternative embodiment Fig.4 of Ishibashi teaches further including a pillowcase, the liner being disposed within the pillowcase (see 620—Fig.4: liner 620 disposed within pillowcase 610).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the alternative embodiment (Fig.4) of  Ishibashi  with the motivation of retaining sachet element 23 on the liner at constant position within the pillow (see element 23 Fig.4: sachet retained on element 620).
As per claim 15, Ishibashi teaches the pillow of claim 3.
Ishibashi as shown in the embodiment of Fig.2 does not explicitly teach where the sachet is disposable.
However, in an alternative embodiment of Fig.4 teaches The pillow of claim 3 where the sachet is disposable (see page 7"Moreover, felon herb particles emitting fragrance weaker holding body 23, it is only the felon herb granule containing body 23 is replaced with a new can" Note: The examiner considers element 23 as the sachet).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the alternative embodiment (Fig.4) of  Ishibashi  with the motivation of maintaining the fragrance strength within the pillow (see page 7).
Claim(s) 10 –13  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1618377 A to Ishibashi in view of US 20150071978 A1 to Chang (Chang hereafter).
As per claim 10, Ishibashi teaches the pillow of claim 1.
Ishibashi does not teach where the herbal mixture includes lavender, jasmine ,chamomile, lemongrass  and rose petals.
Chang teaches The pillow of claim 1, where the herbal mixture includes lavender, jasmine ,chamomile, lemongrass  and rose petals (see examiner note; Claim 60 :"The clothing and covering system of claim 30 wherein said flavoring ingredient is selected from group consisting of... hop,  ... thyme, ... rosemary, ... mountain mint, ... rose, jasmine, chamomile,...lavender...cedar…lemongrass).
Note: It may be understood that the teachings of Chang relate to a clothing/covering system having at least one layer and at least one fabric. It may be further understood that the system may be a pillow, cushion or pillow case (See para [0016]).)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the teachings of Chang with the motivation of providing a pillow with a fresh scent (see para [0053]).
As per claim 11, Ishibashi teaches the pillow of claim 1.
Ishibashi does not teach, where the herbal mixture includes cedar, rosemary and lavender.
Chang teaches, where the herbal mixture includes cedar, rosemary and lavender (see Claim 60).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the teachings of Chang with the motivation of providing a pillow with a fresh scent (see para [0053]).
As per claim 12, Ishibashi teaches the pillow of claim 1.
Ishibashi does not teach, where the herbal mixture includes cedar, rosemary, lemongrass and thyme.
Chang teaches, where the herbal mixture includes cedar, rosemary, lemongrass and thyme (see Claim 60).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the teachings of Chang with the motivation of providing a pillow with a fresh scent (see para [0053]).
As per claim 13, Ishibashi teaches the pillow of claim 1.
Ishibashi does not teach , where the herbal mixture includes cedar, rosemary, lemongrass and thyme.
Chang teaches, where the herbal mixture includes cedar, rosemary, lemongrass and thyme (see Claim 60).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the teachings of Chang with the motivation of providing a pillow with a fresh scent (see para [0053]).
Claim(s) 14 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1618377 A to Ishibashi in view of US 20150071978 A1 to Chang in further view of KR 20020058156 A to Lee Young AE (Young AE hereafter)
As per claim 14, Ishibashi as modified by Chang teaches the pillow of claim 13.
Ishibashi does not teach, where the liner is formed in a circular shape.
Young AE teaches where the liner is formed in a circular shape (see Fig.1: Note the examiner considers the exterior portion of element (1) as the liner).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the teachings of Young AE with the motivation of retaining the herbal material within a pillow (see page 2 "The present invention for achieving the above object is achieved by providing a cocoon pillow with a charcoal fragrance, characterized in that the one end is opened and the charcoal gel is pressed and dried in the space in the cocoon").
As per claim 16, Ishibashi as modified by Chang and Young AE teaches the pillow of claim 14.
Ishibashi does not teach The pillow of claim 14 further including a pillowcase formed from canvas, the liner being disposed within the pillowcase.
Chang teaches a pillowcase formed from canvas (see examiner note; para [0017]"Clothing and covering having feature selected from the group consisting of fabric disclosure, …canvas"), the liner being disposed within the pillowcase (see examiner note).
Note: The examiner considers  the fabric described in para [0017] as the pillow case and the "at least one layer" as described in para [0015] as the liner.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the teachings of Young AE with the motivation of providing a material capable of odor absorption (see para [0043] ).
Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1618377 A to Ishibashi in view of KR 20020058156 A to Lee Young AE (Young AE hereafter)
As per claim 17, Ishibashi teaches the pillow of claim 1.
Ishibashi does not teach where the liner is formed in the shape of a neck bolster.
Lee Young AE teaches The pillow of claim 1 where the liner is formed in the shape of a neck bolster (see Fig.1)
Note the examiner considers the exterior portion of element (1) as the liner.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the teachings of Chang with the motivation of retaining the herbal material within a pillow while providing cocoon shape to conform to the users head (see page 2 "The present invention for achieving the above object is achieved by providing a cocoon pillow with a charcoal fragrance, characterized in that the one end is opened and the charcoal gel is pressed and dried in the space in the cocoon").
Claim(s) 18 –20  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1618377 A to Ishibashi in view of BR MU8801394 U2 to Harada (Harada et. al.).
As per claim 18, Ishibashi teaches the pillow of claim 3.
Ishibashi does not teach wherein the sachet has at least two compartments, each compartment including the herbal mixture.
Harada teaches, wherein the sachet has at least two compartments (see Page 2"More particularly, the innovation consists of a sachet (1) for pillows (6) with an inner chamber (5) accessible by non-definitive side closure (7), wherein said sachet (1) is preferably made of fabric capable of retaining the aromatic product; permeable to the odor passage, being provided with several compartments"), each compartment including the herbal mixture (see 3—Fig.1A).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the teachings of Harada with the motivation of providing better distribution of the herbs within the pillow (see page 2 "In short, innovation has as its main advantages: Better distribution of aromatic herbs inside the pillow because they are enclosed in compartments independent of each other;").
As per claim 19, Ishibashi as modified by Harada teaches The pillow of claim 18.
Ishibashi does not teach, wherein the sachet has exactly three compartments.
Harada teaches , wherein the sachet has exactly three compartments (see 2—Fig.4).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the teachings of Harada with the motivation of providing better distribution of the herbs within the pillow (see page 2 "In short, innovation has as its main advantages: Better distribution of aromatic herbs inside the pillow because they are enclosed in compartments independent of each other;").
As per claim 20, Ishibashi as modified by Harada teaches the pillow of claim 18.
Ishibashi does not teach wherein the herbal mixture in each compartment is composed of the same materials.
Harada teaches wherein the herbal mixture in each compartment is composed of the same materials (see 3—Fig.1A; abstract "comprising several compartments (2) which are suitable for receiving herbs (3) ) Aromatic ones that once inserted are enclosed by a discreet and non-definitive closure (4)").
Note: The examiner notes that the teachings of Harada are silent with respect to the herbal mixture in each compartment being composed of different materials.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ishibashi with the teachings of Harada with the motivation of providing a consistent aroma within the pillow by providing a consistent herbal mixture in each individual sachet compartment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        11/22/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/25/2022